November 24, 2009 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance, Mail Stop 4631 Attn: John Cash, Accounting Branch Chief 100 F Street, N.E. Washington, D.C. 20549 RE: Southwall Technologies, Inc. Form 10-K for Fiscal Year Ended December 31, 2008 File No. 0-15930 Dear Ladies and Gentlemen: This letter is in response to the letter from the Commission’s staff dated November 17, 2009 regarding the above referenced filing.The headings below correspond to the heading in the staff’s letter, and each of Southwall Technologies, Inc. (the “Company”) response is preceded by the text of the comment from the staff’s letter. FORM 10-K for Fiscal Year Ended December 31, 2008 Item 9A(T) Controls and Procedures. Page 87 1. We note your Principle Executive Officer and Principal Financial Officer concluded that the Company’s disclosure controls and procedures were effective in enabling us to record, process, summarize, and report information required to be included in our periodic SEC filings within the required time period”.Please confirm and revise future filings to clarify, if true, that your officers also concluded that your disclosure controls and procedures were effective to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is accumulated and communicated to your management, including its principal executive and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure consistent with your presentation in subsequent Forms 10-Q.Alternatively, your officers may conclude that the Company’s disclosure controls and procedures are “effective” without defining disclosure controls and procedures.See Item 307 of Regulation S-K. Bret Johnson November 24, 2009 Page 2 Response: The Company acknowledges the Commission’s comments and will provide the disclosure in future filings to the extent practicable. Exhibit 31 2. Please revise future filings to delete the word “annual” in your Section 302 certifications other than in the first line where you identify the report being certified. Response: The
